tax exempt and sovernment entities division department of the treasury internal_revenue_service washington d c oq uniform issue list jun - tle pasts legend companya ira x plan a date e date f date g amount h amount amount j dear this is in response to your request dated date as supplemented by correspondence dated date for a ruling to waive the 60-day rollover requirement contained in sec_408 and sec_402 of the internal_revenue_code the code’ under penalty of perjury you have submitted the following facts and representations taxpayer a represents that he received a distribution from ira x totaling amount h and a distribution from plan a totaling amount failure to accomplish a rollover of either distribution within the 60-day period prescribed by either sec_408 or sec_402 was due to the delay of a financial planner to provide taxpayer a with timely advice regarding rolling over amounts h and to a qualified_trust which had not yet been established taxpayer a subsequently used the amount h and amount together with other non-retirement amounts on date g to purchase assets for taxpayer a’s new business taxpayer a asserts that his on date e taxpayer withdrew amount h from ira x and on date f withdrew amount less federal withholding of amount j from plan a based on advice he had received from a financial advisor taxpayer a intended to roll over amounts h and to a qualified_plan to be established by his new business taxpayer a asserts that he contacted the financial advisor twice within the applicable day period s but did not receive the information he needed until date g which was after the day rollover period s had expired based on the facts and representations you request that the internal_revenue_service waive the day rollover requirement s contained in sec_408 and sec_402 of the code with respect to the distributions of amounts h and respectively sec_408 of the code provides that except as otherwise provided in sec_408 any amount_paid or distributed out of an ira shall be included in gross_income by the payee or distributee as the case may be in the manner provided under sec_72 of the code sec_408 of the code defines and provides the rules applicable to ira_rollovers sec_408 of the code provides that sec_408 of the code does not apply to any amount_paid or distributed out of an ira to the individual for whose benefit the ira is maintained if i the entire amount received including money and any other_property is paid into an ira for the benefit of such individual not later than the day after the day on which the individual receives the payment or distribution or ii the entire amount received including money and any other_property is paid into an eligible_retirement_plan other than an ira for the benefit of such individual not later than the day after the date on which the payment or distribution is received except that the maximum amount which may be paid into such plan may not exceed the portion of the amount received which is includible in gross_income determined without regard to sec_408 sec_408 of the code provides that sec_408 does not apply to any amount described in sec_408 received by an individual from an ira if at any time during the 1-year period ending on the day of such receipt such individual received any other amount described in sec_408 from an ira which was not includible in gross_income because of the application of sec_408 sec_408 of the code provides a similar 60-day rollover period for partial rollovers sec_408 of the code provides that the secretary may waive the day requirement under sec_408 and sec_408 of the code where the failure to waive such requirement would be against equity or good conscience including casualty disaster or other events beyond the reasonable control of the individual subject_to such requirement only distributions that occurred after date are eligible for the waiver under sec_408 of the code sec_402 of the code provides that if any portion of the balance_to_the_credit of an employee in a qualified_trust is paid to the employee in an eligible_rollover_distribution and the distributee transfers any portion of the property received in such distribution to an eligible_retirement_plan and in the case of a distribution_of_property other than money the amount so transferred consists of the property distributed then such distribution to the extent transferred shall not be includible in gross_income for the taxable_year in which paid sec_402 states that such rollover must be accomplished within days following the day on which the distributee received the property an individual_retirement_account ira constitutes one form of eligible_retirement_plan sec_402 of the code provides in relevant part that the secretary may waive the 60-day requirement under sec_402 where the failure to waive such requirement would be against equity or good conscience including casualty disaster or other events beyond the reasonable control of the individual subject_to such requirement only distributions that occurred after date are eligible for the waiver under sec_402 of the code revproc_2003_16 2003_4_irb_359 date provides that in determining whether to grant a waiver of the 60-day rollover requirement ‘pursuant to sec_408 and sec_402 the service will consider all relevant facts and circumstances including errors committed by a financial_institution inability to complete a rollover due to death disability hospitalization incarceration restrictions imposed by a foreign_country or postal error the use of the amount distributed for example in the case of payment by check whether the check was cashed and the time elapsed since the distribution occurred taxpayer a has not presented any evidence to the service as to how any of the factors outlined in revproc_2003_16 affected his ability to timely roll over amounts h and or any portion thereof to either an ira or any other eligible_retirement_plan taxpayer a has stated that he did not have the information to set up the type of rollover account that he wished however the ability to timely roll over amounts h and to a rollover ira or if applicable another eligible_retirement_plan was at all times within his control the information submitted by taxpayer demonstrates that he is solely responsible for failing to timely deposit amounts h and into an ira or another eligible retirement plan’ therefore pursuant to sec_408 and sec_402 of the code the service declines to waive the 60-day rollover requirement s with respect to the distribution of amounts h and thus the contribution of either amount h or amount to either an ira or any other eligible_retirement_plan will not be considered a valid rollover because the 60-day requirement under either sec_408 or sec_402 of the code with respect to such contribution will not be satisfied no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations which may be applicable thereto this letter is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent a copy of this letter has been sent to your authorized representative in accordance with a power_of_attorney on file with this office if you wish to inquire about this ruling please contact me at please address all correspondence to se t ep ra t sincerely yours eres soa employee_plans technical group nager enclosures deleted copy of ruling letter notice of intention to disclose
